03/06/2020




            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0012



                                  No. DA 20-0012

POPLAR ELEMENTARY SCHOOL DISTRICT NO. 9,

              Petitioner and Appellants,

       v.

FROID ELEMENTARY SCHOOL DISTRICT NO. 65,

              Respondents and Appellees.

                            GRANT OF EXTENSION

       Upon consideration of Intervenor Attorney General’s motion for extension

of time, and good cause appearing therefor,

       IT IS HEREBY ORDERED that Intervenor Attorney General is granted an

extension of time to and including April 16, 2020, within which to prepare, serve,

and file its brief.




JSS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            March 6 2020